Citation Nr: 0018890	
Decision Date: 07/19/00    Archive Date: 07/25/00

DOCKET NO.  94-41 491A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Boston, Massachusetts



THE ISSUE

Entitlement to an increased rating for the service-connected 
post-traumatic stress disorder (PTSD), currently evaluated as 
70 percent disabling.  



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

Julie L. Salas, Associate Counsel




INTRODUCTION

The veteran served on active duty from April 1946 to February 
1949 and from May 1949 to November 1956.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal of an August 1994 rating decision of the RO.  



FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.  

2.  It cannot be established from a facial comparison of the 
criteria for evaluating mental disorders, as in effect prior 
to, and on and after November 7, 1996, which criteria are 
more favorable to the veteran's claim.  

3.  The veteran's service-connected PTSD is shown to be 
manifested by severe social and industrial incapacity and 
likely results in demonstrable inability to obtain and retain 
substantially gainful employment.  



CONCLUSION OF LAW

The criteria for the assignment of a 100 percent rating for 
the service-connected PTSD have been met.  38 U.S.C.A. 
§§ 1155, 5107, 7104 (West 1991 & Supp. 2000); 38 C.F.R. 
§§ 3.102, 4.7, 4.129, 4.130, 4.132 including Diagnostic Code 
9411 (1996); 38 C.F.R. §§ 3.102, 4.7, 4.126, 4.130 including 
Diagnostic Code 9411 (1999).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION

As a preliminary matter, the Board finds that the veteran's 
claim for increased compensation benefits is "well 
grounded" within the meaning of 38 U.S.C.A. § 5107(a).  The 
United States Court of Appeals for Veterans Claims (Court) 
has held that, when a veteran claims a service-connected 
disability has increased in severity, the claim is well 
grounded.  Proscelle v. Derwinski, 2 Vet.App. 629 (1992).  
The Court has also stated that where entitlement to 
compensation has already been established and an increase in 
the disability rating is at issue, the present level of 
disability is of primary concern.  Francisco v. Brown, 7 
Vet.App. 55 (1994).  

In accordance with 38 C.F.R. §§ 4.1, 4.2, 4.41 (1999), and 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991), the Board has 
reviewed the service medical records and all other evidence 
of record pertaining to the history of the veteran's service-
connected PTSD.  The Board has found nothing in the 
historical record which would lead to the conclusion that the 
current evidence of record is not adequate for rating 
purposes.  

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (Rating 
Schedule), found in 38 C.F.R. Part 4.  The Board attempts to 
determine the extent to which the veteran's disability 
adversely affects his ability to function under the ordinary 
conditions of daily life, and the assigned rating is based, 
as far as practicable, upon the average impairment of earning 
capacity in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. 
§§ 4.1, 4.10 (1999).  

Regulations require that where there is a question as to 
which of two evaluations is to be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7.  

The veteran's service-connected PTSD is currently rated as 70 
percent disabling under the provisions of 38 C.F.R. § 4.130, 
Diagnostic Code 9411 (1999).  Earlier evaluations had 
considered the provisions of 38 C.F.R. § 4.132, Diagnostic 
Code 9411 (1996); however, those provisions were changed, 
effective on November 7, 1996.  Where a law or regulation 
changes after a claim has been filed or reopened, but before 
the administrative or judicial appeal process has been 
concluded, the version most favorable to the veteran will 
apply.  Karnas v. Derwinski, 1 Vet. App. 308, 313 (1991).  
Based on the evidence of record, the RO has considered the 
newer rating criteria in making its decision; however, the 
Board will consider both the old and new rating criteria and 
apply that criteria which is more favorable to the veteran.  

The general rating formula for mental disorders under the new 
rating criteria is as follows:  A 100 percent evaluation 
requires total occupational and social impairment, due to 
such symptoms as: gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent inability to perform activities 
of daily living (including maintenance of minimal personal 
hygiene); disorientation to time or place; memory loss for 
names of close relatives, own occupation, or own name.  A 70 
percent evaluation requires occupational and social 
impairment, with deficiencies in most areas, such as work, 
school, family relations, judgment, thinking, or mood, due to 
such symptoms as: suicidal ideation; obsessional rituals 
which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting); inability to establish and maintain effective 
relationships.  38 C.F.R. § 4.130 including Diagnostic Code 
9411 (1999).  

Under the old rating criteria, the evaluation for the 
veteran's service-connected psychiatric disability is based 
on the degree of impairment of his social and industrial 
adaptability.  A 70 percent rating is warranted when the 
ability to establish and maintain relationships is severely 
impaired, with psychoneurotic symptoms of such severity and 
persistence that there is severe impairment in the ability to 
obtain and retain employment.  A 100 percent rating is 
assignable when the attitudes of all contacts except the most 
intimate are so adversely affected as to result in virtual 
isolation in the community and the claimant is demonstrably 
unable to obtain or retain employment.  38 C.F.R. 4.132 
including Diagnostic Code 9411 (1996).  

In Johnson v. Brown, 7 Vet. App. 95 (1994), the Court held 
that any one of the criteria in 38 C.F.R. § 4.132, Diagnostic 
Code 9411 (1996) is a separate and independent basis for an 
award of a total disability rating.  As such, the Board finds 
that evaluating the veteran's condition under the old 
criteria is more favorable and that the clinical evidence 
supports the assignment of a 100 percent evaluation.  

The veteran was afforded a VA examination in August 1994 in 
order to provide insight into his more recent psychiatric 
symptomatology.  At that time, the veteran demonstrated no 
evidence of psychotic behavior; however, the symptomatology 
that was present was consistent with PTSD, including 
reexperiencing of trauma, numbing, avoidance and 
hyperarousal.  He also continued to experience difficulty 
sleeping and complained of combat nightmares which occurred 
on an intermittent basis.  It was noted that he was unable to 
avoid his intrusive memories of combat during the day due to 
his social withdrawal, but that this nearly complete social 
withdrawal had resulted in avoidance of the irritability and 
consequence problems that he had previously suffered.  The 
examining physician concluded that, while the veteran 
continued to have flashbacks and intrusive recollection of 
his combat experience, the most obvious of his symptoms was 
his complete withdrawal from society.  The final diagnosis 
was that of PTSD.  

In May 1996, the RO was in receipt of correspondence signed 
by a Clinical Social Worker and Staff Psychiatrist at the VA 
Outpatient Clinic in Boston, Massachusetts, which included a 
request that a conservator be appointed to manage the 
veteran's funds.  In this letter, it was noted that the 
veteran had been binge drinking for several years and that he 
frequently presented to the clinic in a confused state about 
the day of the week.  He also reported being behind on his 
rent and commented on the lack of food in his home and the 
meager funds with which he had to purchase food.  It was 
further noted that, in March 1995, while an inpatient at the 
Boston VA Medical Center detoxification ward, the veteran was 
diagnosed as having probable cognitive impairment secondary 
to alcohol dependence.  As a result, in a rating decision 
dated in August 1996, the veteran was deemed to be 
incompetent to handle disbursement of funds.  The veteran's 
brother was apparently appointed as conservator.  

The veteran was most recently afforded a VA examination in 
June 1999.  Following an evaluation he was diagnosed as 
having PTSD, by history, and severe dementia, with a GAF of 
18.  The examiner went on to explain that, while the 
veteran's history of PTSD was well established and the facts 
of his stressors had not changed, his dementia had 
essentially overshadowed his PTSD and had left him with a 
diminished capacity to be adversely affected by it.  Although 
the examiner could not identify the type or origin of the 
veteran's dementia, he did conclude that it was quite severe 
and recommended that a guardianship be arranged.  

Upon consideration of the objective medical evidence of 
record submitted in connection with the veteran's claim, the 
Board concludes that the record supports a finding of severe 
social and industrial inadaptability and that it was likely 
that the veteran was precluded from securing and following 
substantially gainful employment due to the service-connected 
PTSD.  Significantly, on VA examination in August 1994, the 
veteran was noted to be completely withdrawn from society due 
to his PTSD.  

Furthermore, although the physician that conducted the VA 
examination in June 1999 later concluded that the veteran's 
symptoms of dementia had essentially overshadowed his PTSD 
symptoms, his explanation was such that the veteran's 
dementia had basically left him with a diminished capacity to 
be adversely affected by his PTSD; there was no indication in 
the record that the veteran's PTSD symptoms had actually 
decreased in intensity from that level noted in connection 
with the 1994 examination.  Hence, the Board finds that a 100 
percent schedular rating is for application under the 
provisions of 38 C.F.R. § 4.132 including Diagnostic Code 
9411 (1996).  See Johnson, Karnas, supra.  



ORDER

A 100 percent rating for the service-connected PTSD is 
granted, subject to the regulations governing the payment of 
VA monetary benefits.  



		
	STEPHEN L. WILKINS
	Member, Board of Veterans' Appeals



 

